UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4700


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SIEEL ALLEN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:11-cr-00249-F-4)


Submitted:   April 13, 2015                   Decided:   May 20, 2015


Before AGEE and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
First   Assistant  Federal   Public   Defender,  Raleigh,   North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Kristine L. Fritz, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sieel Allen appeals the district court’s judgment revoking

his   supervised            release      and       sentencing            him     to    24        months’

imprisonment, above the Sentencing Guidelines’ policy statement

range.           Allen       contends          that         his        sentence        is        plainly

unreasonable.               Specifically,              he        claims       his     sentence         is

procedurally         unreasonable          because          the     court      relied       on    an    18

U.S.C. § 3553(a) (2012) sentencing factor not enumerated in the

list of factors in 18 U.S.C. § 3853(e) (2012) to be considered

when imposing a revocation sentence.                             Allen also claims that his

sentence is substantively unreasonable because the court based

its   decision,        in    part,       on   the       belief         that    the    sentence         was

necessary       to     protect       the      public         from       his    further       criminal

conduct, for which no support existed in the record.                                    We affirm.

      “A    district         court    has      broad        discretion         when        imposing      a

sentence        upon     revocation           of       supervised          release.”             United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                                           “We will

affirm     a    revocation       sentence          if       it    is    within       the    statutory

maximum and is not ‘plainly unreasonable.’”                                Id. (quoting United

States     v.    Crudup,      461 F.3d 433,        438     (4th      Cir.    2006)).           In

determining          whether         a        revocation               sentence       is         plainly

unreasonable, we first assess the sentence for unreasonableness,

following the procedural and substantive considerations at issue



                                                   2
during our review of original sentences.                            Crudup, 461 F.3d at

438-39.          In this initial inquiry, we “take[] a more deferential

appellate posture concerning issues of fact and the exercise of

discretion than reasonableness review for guidelines sentences.”

United States v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007)

(internal         quotation       marks    omitted).         Only    if    a     sentence    is

procedurally or substantively unreasonable will “we . . . then

decide whether the sentence is plainly unreasonable.”                                Crudup,
461 F.3d at 439.

       A    revocation        sentence      is   procedurally        reasonable       if    the

district court properly calculates the advisory policy statement

range      and     adequately       explains     the    sentence       after      considering

that range and the applicable § 3553(a) factors.                                   18 U.S.C.

§ 3583(e);          U.S.     Sentencing      Guidelines        Manual      § 7B1.4,        p.s.

(2013)       (revocation          table);    Crudup, 461 F.3d    at     439.      A

revocation sentence is substantively reasonable if the district

court states a proper basis for concluding that the defendant

should       receive        the   sentence       imposed,      up    to     the    statutory

maximum.         Crudup, 461 F.3d at 440.

       We        conclude     that    Allen’s        challenge      to     the    procedural

reasonableness         of     his    sentence        lacks    merit.           Although     the

district court referenced an unenumerated § 3553(a) factor, it

does       not    appear     from    the    record      that     the      court    primarily



                                                 3
considered or relied on it when determining Allen’s sentence.

Moreover, to the extent the court considered the unenumerated

factor, we conclude that it was “relevant to, and considered in

conjunction     with,        the   enumerated           §        3553(a)    factors”       and

therefore     did      not     render        Allen’s             sentence     procedurally

unreasonable.       Webb, 738 F.3d at 642.

      We    likewise       conclude     that        Allen’s          challenge       to    the

substantive     reasonableness          of        his       sentence        lacks     merit.

Although the district court mentioned its obligation to consider

whether the revocation sentence it imposed was needed to protect

the    public       from      further        crime          by     Allen,      18     U.S.C.

§ 3553(a)(2)(C), it does not appear from the record that the

sentence the court imposed was based on this factor.                                Instead,

the   court   expressly       relied    on       Allen’s      blatant       drug    use,   his

unwillingness to take responsibility, and his failure to avail

himself of opportunities designed to address his drug problem,

all of which Allen concedes are proper bases for imposing a

sentence above the policy statement range.

      Because   we    conclude       that    Allen’s         revocation       sentence      is

neither     procedurally       nor     substantively              unreasonable,       it   is

unnecessary to determine whether it was plainly unreasonable.

Crudup, 461 F.3d at 439.             Accordingly, we affirm the judgment of

the district court.          We dispense with oral argument because the



                                             4
facts   and   legal    contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                       5